Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 10/8/21. Amended Claims 1-7, 10-12 are pending. 
Regarding the prior drawing objections, these have been remedied by the amendments to the drawings.
Regarding the prior specification objections, these have been remedied by the amendments to the specification.
Regarding the prior claim interpretation under 112(f), given the claim amendments this claim interpretation no is applicable.   	Regarding the prior 112(b) and (d) rejections, the claim amendments overcome these rejections.

Response to Arguments
Regarding the prior art rejection under 103 by Zhang, the amendments to Claim 1 regarding a “first regeneration open-close valve” in lines 11-12, 21-25 overcome the Zhang reference.
Regarding the prior art rejection under 102 by Tikkanen, applicant has argued that Tikkanen does not teach amended Claim 1 (p. 9-10, under “Rejection under 35 USC 102/103”). Applicant’s arguments have been fully considered but are not persuasive. Examiner notes the claims have been amended and the language presented is new. Previously, Claims 1, 9, 12, and their dependents were rejected under 112(b). Currently amended Claim 1 contains a portion of prior Claim 9. Both the prior 112(b) rejections of Claims 1 and 9 were overcome by the current claim amendments. In doing so, the 

Claim Interpretation
Examiner note: Claim 1 features functional language, in lines 22-25 for example. This language is being interpreted as functional, where the prior art may meet the claim language if the structure of the prior art is capable of performing action (ex. MPEP 2173.05(g)). This is pointed out because the dependent claims feature language that would otherwise contradict Claim 1 (ex. Claim 6 - “when the boom ascends, the hydraulic motor is controlled so that a torque for engine assistance is not generated” vs Claim 1 - “when the boom ascends, the first regeneration open-close valve supplies the accumulated hydraulic oil to the hydraulic motor to assist the engine”). Likewise, the dependent claims also feature functional language. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tikkanen et al. (US 2009/0241534).
Regarding Claim 1,
A hydraulic system for increasing a speed of a boom of a construction machine, the hydraulic system comprising: 
a boom cylinder (14, Fig. 1, [022]) configured to operate the boom of the construction machine; 
a main control valve (26, [023]) including a boom control spool that is configured to selectively supply a hydraulic oil from a hydraulic pump (22, [023]) to a boom head chamber (17) and a boom rod chamber (18) of the boom cylinder through a boom head hydraulic line (20) and a boom rod hydraulic line (21), respectively; 
a regeneration device (with 32, 33) connected to the boom head chamber of the boom cylinder through a hydraulic regeneration line (with 37) and configured to regenerate an energy of the boom cylinder, wherein the regeneration device includes an accumulator (32) connected to the hydraulic regeneration line and a hydraulic motor (33) connected to the hydraulic regeneration line;
a first regeneration open-close valve (49) provided between the accumulator and the hydraulic regeneration line; and
a regeneration valve unit (with 40) provided at the hydraulic regeneration line and including a flow control valve (40) configured to control a flow rate of a hydraulic oil flowing through the hydraulic regeneration line, 
wherein an energy stored in the regeneration device is supplied to the boom cylinder through the flow control valve when the boom ascends (ex. [036]),

wherein 
when the boom descends, the first regeneration open-close valve is opened so that a high-pressure hydraulic oil pressurized by a potential energy of the boom is accumulated (ex. [035, 036]), and 
when the boom ascends, the first regeneration open-close valve supplies the accumulated hydraulic oil to the hydraulic motor to assist the engine (ex. [027, 037, 039, 040]).
Regarding Claim 2,
wherein when the boom ascends, the flow control valve of the regeneration valve unit controls a flow rate supplied from the regeneration device to the boom cylinder in proportion to a manipulation amount of a manipulation unit (29, ex. [025, 035, 039]; or 42, ex. [031-035]).
Regarding Claim 5,
the hydraulic motor is connected to a drive shaft (34) of an engine and provides a rotational force to the hydraulic pump when the boom descends (ex. [027, 039, 040]).
Regarding Claim 6,
wherein when the boom ascends, the hydraulic motor is controlled so that a torque for engine assistance is not generated (ex. [036], or [039]).
Regarding Claim 7,
wherein in the hydraulic motor, a swash plate angle is controlled to be neutral so that a torque for engine assistance is not generated (ex. [036], or [039]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tikkanen in view of Zhang et al. (US 9279236).
Regarding Claim 3, Tikkanen teaches the invention substantially as claimed except for
wherein the regeneration valve unit further includes an open-close valve provided at a connection line that connects the hydraulic regeneration line and the boom rod chamber, the open-close valve configured to selectively supply part of the hydraulic oil discharged through the hydraulic regeneration line to the boom rod chamber of the boom cylinder.
Regarding Claim 3, Zhang teaches
wherein the regeneration valve unit further includes an open-close valve (96, Fig. 2, ex. Col. 8, line 30-Col. 9, line 6) provided at a connection line (with 96) that connects the hydraulic regeneration line and the boom rod chamber, the open-close valve configured to selectively supply part of the hydraulic oil discharged through the hydraulic regeneration line to the boom rod chamber of the boom cylinder (Fig. 2).
Since both references are directed to hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system of Tikkanen to include open-close valve provided at a connection line that connects the hydraulic regeneration line and the boom rod cylinder as taught by Zhang in order to provide a valve that, during  
Regarding Claim 4, Tikkanen as modified teaches
wherein the open-close valve (Zhang - 96, Fig. 2) is closed when the boom ascends.
Regarding Claim 11, Tikkanen teaches the invention substantially as claimed except for
further comprising a control unit configured to control the main control valve, the regeneration device, and the regeneration valve unit according to a manipulation signal transmitted by a manipulation unit.
Tikkanen teaches using units 29 and 42 to control main control valve, regeneration device, and regeneration valve unit but these appear to be separate. 
Regarding Claim 11, Zhang teaches
further comprising a control unit (100, ex. Col. 9, lines 7-53, Col. 11, lines 39-67, Col. 12, line 5-Col. 14, line 9) configured to control the main control valve, the regeneration device, and the regeneration valve unit according to a manipulation signal transmitted by a manipulation unit (ex. interface device, ex. Col. 3, lines 47-58, Col. 9, lines 7-19, Col. 11, lines 39-48).
Zhang also teaches the controller may be a single unit or have multiple parts (ex. Col. 9, lines 39-53).
Since both references are directed to hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system of Tikkanen to include a control unit configured to control the main control valve, the regeneration device, and the regeneration valve unit according to a manipulation signal transmitted by a manipulation unit as taught by Zhang in order to provide a control unit and a manipulation unit that allow the operator to operate the hydraulic system. The consolidation of the two units of Tikkanen to one as taught by Zhang also provides the added benefit of reducing the number of parts.

wherein the control unit controls the flow control valve in proportion to a boom speed increase signal manipulated by the manipulation unit, so that when the boom ascends, a hydraulic oil is supplied, in proportion to the boom speed increase signal, directly to the boom cylinder through the flow control valve (Zhang - ex. Col. 9, lines 7-53, Col. 11, lines 39-67, Col. 12, line 5-Col. 14, line 9).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tikkanen in view of Opdenbosch (US 2013/0098012).
Regarding Claim 10, Tikkanen teaches the invention substantially as claimed except for
further comprising a second regeneration open-close valve provided between downstream of the first regeneration open-close valve and a tank, the second regeneration open-close valve is opened to discharge the hydraulic oil accumulated in the accumulator to the tank when the engine is stopped.
Opdenbosch teaches
for a hydraulic system (Fig. 2) including a boom cylinder of a construction machine (Figs. 1, 2),
further comprising a second regeneration open-close valve (104, ex. [032]) provided between downstream of a first regeneration open-close valve (150, ex. [034, 039]) and a tank (98), the second regeneration open-close valve is opened to discharge the hydraulic oil accumulated in an accumulator (96) to the tank when an engine (18, ex. [015]) is stopped (ex. [032]).
Since both references are directed to hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system of Tikkanen to include a second regeneration open-close valve as taught by Opdenbosch in order to provide a valve that facilitates draining of accumulator to tank during servicing (ex. [032]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745